Title: To Alexander Hamilton from William Ellery, 4 November 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] November 4, 1793. “Inclosed is a statemt. of the case of Caleb Brown owner and master of the Sloop Deby. Her License issued from the Custom house in this Port before the new Coasting Act took place, and on the second day of last March, She saild from the Port of Pawcatuck on her fishing voyage, but had no permit separate from her Licence.… He has paid the duties on the Salmon and Mackrel, and the fees and entry as if from a foreign port, and left his Licence in my office. I have not prosecuted him for going to a foreign port with his License, because I was in doubt on the subject and was unwilling to put him to expence, but have referred the whole matter to your decision.…”
